Citation Nr: 0531446	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased rating for thyroidectomy with 
hypoparathyroidism and scar, now rated 10 percent disabling.

3.  Entitlement to service connection for a gynecological 
condition resulting in total hysterectomy and bilateral 
salpingo-oophorectomy.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for scars of the 
abdomen and thyroid areas, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied claims for service 
connection for fibromyalgia as secondary to the service-
connected thyroid disability and for an increased rating, 
greater than 10 percent, for the thyroid disability (status 
postoperative thyroidectomy with surgical hypoparathyroidism 
and hypothyroidism with asymptomatic surgical scar).  The 
Board remanded these claims in December 2001.  

The appeal also arises from a March 2003 RO decision that 
denied a claim for service connection for a gynecological 
condition resulting in total abdominal hysterectomy with 
salpingo-oophorectomy; and an application to reopen a claim 
for service connection for keloid scars from abdominal 
surgery and thyroid surgery.

The veteran testified before the Board in November 2004 and 
May 2005.  (She had also testified before a Member of the 
Board in July 2001, but that Member is no longer with the  
Board.)

The claim for service connection for fibromyalgia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  A gynecological condition resulting in total hysterectomy 
and bilateral salpingo-oophorectomy is related by competent 
medical evidence to findings in service.

3.  Hypothyroidism requires continuous medication for 
control, and it is manifested by symptoms of fatigability, 
muscular weakness, cold intolerance, and sleepiness.

4.  Hypoparathyroidism requires continuous medication for 
control, and it is manifested by muscular spasms, numbness 
and tingling of the arms, legs, and circumoral areas.

5.  A January 1986 RO decision that denied service connection 
for keloid scars is final.

6.  Since January 1986, new and material evidence has been 
submitted that is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim that is sought to be reopened, which raises a 
reasonable possibility of substantiating the claim.

7.  The veteran currently has scars in her thyroid and 
abdomen areas that are related to an in-service thyroidectomy 
and an in-service appendectomy and small bowel resection.  



CONCLUSIONS OF LAW

1.  A gynecological condition resulting in total hysterectomy 
and bilateral salpingo-oophorectomy was incurred in active 
service.  38 U.S.C.A. § 1130 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for an increase in a 10 percent rating for 
hypothyroidism are not met.  38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7903 (2005).

3.  The criteria for a 10 percent rating for 
hypoparathyroidism are met.  38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7905 (2005).

4.  The claim for service connection for scars of the abdomen 
and thyroid areas is reopened.  38 U.S.C.A. §§ 1130, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2005).

5.  Scars of the abdomen and thyroid areas were incurred in 
active service.  38 U.S.C.A. § 1130 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2005).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

In this case, the RO sent correspondence in April 2001 and 
February 2003; statements of the case in March 2001, April 
2001, and April 2004; and supplemental statements of the case 
in May 2001 and April 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained several examinations.    

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board now turns to the merits of the claims.

Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d) (2005). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran seeks service connection for a gynecological 
condition resulting in total hysterectomy and other 
conditions (including menorrhagia, bilateral ovarian cyst, 
fibroid uterus, and hysterectomy).  She states that she was 
treated in service for pelvic inflammatory disease, heavy 
bleeding, menstrual cramps, and right ovarian cyst disease 
and that she subsequently underwent a total hysterectomy with 
bilateral salpingo-oophorectomy.  She also contends that 
hormonal imbalances, as manifested by her service-connected 
thyroid disability, can produce dysfunctional uterine 
bleeding.  

She was seen for trichomonal vaginitis in June 1981, after 
reports of vaginal discharge.  In October 1981, after 
complaints of abdominal pain, she was treated for recurrent 
pelvic inflammatory disease; ovarian mass versus adhesions 
needed to be ruled out.  She had pelvic pain with an 
assessment of right adnexal thickening.  A February 1982 
gynecological examination was normal, but in February 1983, 
she had a right adnexal mass of unknown etiology.  She was 
seen for a question of an ovarian cyst in March 1983.  

During service, the veteran underwent Caesarean section.  
Thereafter, she developed small bowel obstruction because of 
scars and adhesions from the surgery, which resulted in 
additional surgery (small bowel resection, mainly of the 
terminal ileum).  

A June 1994 gynecological examination was within normal 
limits

On VA treatment in March 2002, it was noted that she had a 
two-year history of recurrent cystitis with episodes about 
every six weeks.  

The veteran underwent a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy and enterotomy repair in June 
2002, after a long history of menorrhagia that had been 
unresponsive to Lupron therapy and after a sonogram had 
revealed bilateral ovarian cyst and fibroid uterus.  

A VA doctor found on VA examination in January 2003 that the 
veteran was mildly anemic with microcytic hypochromic picture 
with significant iron deficiency.  The doctor opined that 
there was no doubt that the veteran had developed severe 
malabsorption secondary to small bowel resection that no 
doubt worsened her previously diagnosed anemia.  The examiner 
also noted that the veteran reported having first developed 
heavy menstrual bleeding when she was nine years old, with 
worsening over the years and the continuing need for iron 
supplements throughout her active service.  

According to a March 2003 report from a Dr. Michel E. Rivlin, 
he reviewed the veteran's health records from 1981 to 1983, 
which showed the presence of adnexal masses thought to be due 
either to pelvic inflammatory disease or ovarian cysts.  He 
also noted that these findings were associated with pelvic 
pain and menstrual cramps.  Dr. Rivlin opined that "it is 
most likely rather than least likely that [the veteran's] 
gynecological condition, namely menorrhagia, menstrual cramps 
and ovarian cyst disease, was incurred during this time 
period [i.e., 1981-83] and that this continued until the 
surgery of June, 2002."  

Incidentally, the RO awarded service connection and a 10 
percent rating for anemia, microcytic-hypochromic, in a 
January 2004 rating decision.  

In January 2004, VA urologic clinic notes indicated that the 
veteran's urinary symptoms had started after the 2002 
hysterectomy.  

This chronology certainly raises questions as to the gap in 
time between service and the eventual need for surgical 
intervention in 2002.  However, Dr. Rivlin's March 2003 
report is definitive on the matter.  The doctor reviewed 
pertinent medical records.  Although Dr. Rivlin did not 
necessarily address the possible lack of gynecological 
complaints immediately after the veteran's active service, he 
is a specialist in obstetrics and gynecology, and his opinion 
appears to be based firmly on his personal medical expertise 
and his interpretation of the available evidence.  At the 
very least, the evidence on this claim is in equipoise.  
Therefore, on consideration of the benefit of the doubt under 
38 U.S.C.A. § 5107(b), the Board concludes that service 
connection is warranted for a gynecological condition 
resulting in total hysterectomy.

Increased rating for thyroidectomy with hypoparathyroidism 
and scar

The veteran contends that she should be awarded separate 
evaluations for hypothyroidectomy residuals and 
hypoparathyroidism because they involve different glands and 
different symptoms.

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2005).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

Since the issue is entitlement to an increased rating, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the criteria for hypothyroidism, a 10 percent rating is 
warranted where there is fatigability, or; where continuous 
medication is required for control.  A 30 percent rating is 
warranted for hypothyroidism involving fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is warranted where hypothyroidism produces muscular weakness, 
mental disturbance, and weight gain.  A 100 percent rating is 
warranted for hypothyroidism involving cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, DC 7903 (2005).

Under the criteria for hypoparathyroidism, a 10 percent 
rating is warranted for hypoparathyroidism where continuous 
medication is required for control.  A 60 percent rating is 
warranted for marked neuromuscular excitability or 
paresthesias (of the arms, legs, or circumoral area) plus 
either cataract or evidence of increased intracranial 
pressure.  A 100 percent rating is warranted for marked 
neuromuscular excitability (such as convulsions, muscular 
spasms (tetany), or laryngeal stridor) plus either cataract 
or evidence of increased intracranial pressure (such as 
papilledema).  38 C.F.R. § 4.119, DC 7905 (2005).  

In service, the veteran underwent thyroid surgery for Graves 
disease; the parathyroid glands were accidentally removed as 
well.  Since then, she has been diagnosed with hypothyroidism 
and hypoparathyroidism, both of which require continuous 
medication.

VA medical records from the 1990s to the present reflect that 
the veteran has been on thyroid hormone replacement for many 
years; she is also receiving large amounts of calcium for 
hypocalcemia.  She also had a history of Graves' disease with 
peripheral visual defect and "poppy" eyes or proptosis with 
lid lag.  Her hypothyroid disability did not present any 
problems in 1995, but she was starting to have more intense 
arthralgias.  She also demonstrated hypokalemia, 
hypocalcemia, and hypomagnesemia.  Emotionally, she has 
reported having anxiety.    

C5 radiculopathy was suspected in connection with right hand 
tingling in May 1995.    

In March 1998, she reported having had circumoral and finger 
tingling for at least a month; the examiner believed that 
there was some degree of medical non-compliance with respect 
to decreased calcium, magnesium, and potassium levels.  

In July 1998, on endocrinology clinic follow-up, she reported 
muscle spasms, cramps, aching, soreness, weakness, fatigue, 
elbow pain, edema on her hands, and throat spasms when 
drinking water.  The assessment was that her symptoms of 
hypoparathyroidism were worsening.  She complained of leg and 
arm muscle spasms in September 1998.

In November 1998, with regard to hypothyroidism, her last 
thyroid tests had been "OK."  

On VA thyroid examination in July 1999, the veteran denied 
fatigability, but she described intolerance to heat and cold 
and extremely variable weight.  Her thyroid was not enlarged.  
Her pulse was 94, and her blood pressure was 155/72.  
Exophthalmos of the eyes was not present.  Muscle strength 
was normal.  She did not have tremor or myxedema.  The 
diagnoses were hypothyroidism secondary to surgical treatment 
for Graves disease; and hypoparathyroidism, also secondary to 
surgical treatment for Graves disease.  Her free T4 level was 
low; her TSH level was very elevated.  

A July 1999 VA stomach examination diagnosed status post 
small bowel resection as a consequence of emergency caesarean 
section in 1984; and chronic diarrhea that was secondary to 
the primary diagnosis.  The chronic diarrhea was certainly 
disabling and extremely symptomatic.  

She had an impression of thyroid orbitopathy in July 1999; 
she was to be monitored closely for changes.  By the 
following month, the condition was stable.

According to her treating VA endocrinologist in February 
2000, Dr. Jose Subauste, the veteran had developed iatrogenic 
hypothyroidism and hypoparathyroidism subsequent to her 
thyroidectomy.  The veteran's thyroid replacement had been 
difficult, most likely because of erratic intestinal 
absorption.  The doctor also felt that her history of 
obesity, obstructive sleep apnea, and carpal tunnel syndrome 
could be related to her hypothyroidism.

The veteran was hospitalized in June 2000 with generalized 
malaise, whole body weakness, and fatigue; otherwise, she was 
symptomatically stable with no acute complaints.  She was 
given intravenous replacement of potassium and other 
electrolytes.  Diagnoses included hypokalemia, 
hypomagnesemia, hypoparathyroidism, hypothyroidism, 
obstructive sleep apnea, and degenerative joint disease.  It 
was felt that her previous bowel resection was the cause of 
her electrolyte disturbances.  

In March 2000, on VA thyroid examination, it was noted that 
her Synthroid dosages had been increased gradually and that 
she was now fairly stable with occasional change of thyroid 
doses.  She still had symptoms such as hair loss, impaired 
memory, and dry skin.  Watery stool was attributed to dumping 
syndrome.  She also had been having disrupted calcium 
metabolism after the thyroid surgery because of accidental 
removal of the parathyroid glands.  She denied having any 
symptoms at her larynx or esophagus from any pressure 
symptoms.  She had mild cold intolerance and no constipation.  
She had added 100 pounds since her thyroid condition 
diagnosis.  Objectively, her neck was normal, without 
lymphadenopathy or thyromegaly.  She had mild proptosis and 
refractory visual problem.  She had general fatigue, but no 
evidence of myxedema or tremors.  Diagnoses were history of 
Graves disease, treated in the past with radiation therapy 
and later subtotal thyroidectomy; hypothyroidism, post 
surgery currently on Synthroid, but her thyroid condition had 
been somewhat active; and history of calcium metabolic 
disorder, secondary to excision of parathyroid gland in the 
past.  Endocrinological examination was recommended. 

On VA examination in June 2000, it was noted that the veteran 
had had several emergency room admissions because of 
symptomatic hypocalcemia, necessitating intravenous infusion 
of calcium and magnesium.  The impression was 
hypoparathyroidism that was causing hypocalcemia and 
hypomagnesemia with the control of calcium and magnesium 
levels being made difficult by short bowel syndrome and 
resulting malabsorption.  The veteran also had chronic 
diarrhea and major malabsorption secondary to small-bowel 
resection.  

On VA joints examination in September 2000, the veteran 
complained of fatigue, weakness, morning stiffness, and 
swelling, as well as constant total body pain.  She denied 
any fever or weight loss.  During objective examination of 
motion of her various joints, the veteran had subjective mild 
pain.  The diagnosis was fibromyalgia.  The examiner stated 
that the etiology of fibromyalgia was unknown at that time; 
therefore, the examiner could not comment as to whether 
fibromyalgia was secondary to hypothyroidism.

In February 2001, it was noted that she had lost 30 pounds in 
the past three months.

June 2001 thyroid function test results were abnormal in that 
they showed low T4 and elevated TSH levels; the veteran had a 
history of fluctuating lab results.  

In November 2001, the veteran complained of an episode of 
tingling in the face and hands. 

The veteran's complaints on VA examination in April 2002 
included occasional choking sensation, diarrhea, spasms in 
the hands and calf muscles consistent with hypocalcemia, 
occasional blurred vision, double vision on near gaze, and 
occasional chest palpitations and pain.  Her blood pressure 
was 189/98.  She had diplopia on near fixation of the eyes.  
Readings showed exophthalmus; she had a divergent squint of 
the eyes.  The examiner diagnosed hypothyroidism with a 
history of Graves disease and consistent eye changes; the 
veteran was status post thyroidectomy with resulting 
hypothyroid.  She was on adequate replacement of dose, and 
she was clinically and chemically euthyroid at present.  She 
also had hypoparathyroidism with hypocalcemia, which was a 
complication of thyroid surgery.  Findings indicated partial 
hypoparathyroidism.  She had occasional symptoms of cramps in 
the feet and legs, but hypocalcemia of this degree for a long 
time might lessen the symptoms of hypocalcemia somewhat.  

On VA examination in January 2003, the veteran complained of 
numbness and tingling in her hands and feet, which had been 
present ever since her thyroidectomy and subsequent 
hypoparathyroid.  She also had had persistent low calcium 
levels since then.  She had gained weight.  She also had 
constant diarrhea, most likely due to a small bowel 
resection.  She also felt tired, fatigued, and weak.  On 
examination, her blood pressure was 124/68.  She had diplopia 
on near fixation.  Her right eye was 25 millimeters on 
glutameter inspection; the left eye was 23 millimeters.  She 
had a divergent squint.  She had acanthosis of the neck and 
back.  She had a thyroid scar in the neck without palpable 
masses.  There was no lymphadenopathy.  Chvostek sign was 
positive for hypocalcemia.  Rate was regular with systolic 
ejection murmur at the left sternal border.  Chest was clear 
to auscultation.  The examiner noted that the veteran had 
become hypothyroid and hypoparathyroid as a complication of 
her thyroidectomy.  She now had vague complaints of 
hypothyroid including fatigue and weakness.  Her TSH level 
was elevated, suggesting hypothyroid.  The thyroid disease 
seemed active in the form of hypothyroid with continued 
Synthroid replacement and continued lab checks for Synthroid 
dosage adjustments.  The hypothyroid was a direct 
complication of her thyroid surgery, and it was complicated 
by her small bowel resection.  Calcium levels indicated that 
she still had partial hypoparathyroid.  In sum, she had signs 
and symptoms consistent with hypothyroid and hypoparathyroid.  
The hypoparathyroid was a direct complication of her 
thyroidectomy.  She had persistent low calcium levels, 
consistent with hypoparathyroid.  This was compounded by her 
small bowel resection, which had impaired her calcium 
absorption.  

March 2003 endocrinology treatment records refer to 
complaints of weakness, paresthesias, and episodic muscle 
spasms.  On treatment in November 2003, a VA endocrinologist 
commented that the veteran was having swelling in her neck 
along with shortness of breath as a result of angioedema 
secondary to use of Fosinopril.  The veteran also described 
spasm in her calves, although she denied perioral numbness or 
tingling or any facial muscle fasciculations.  Other VA 
medical records from 2003 describe complaints of chronic 
pain, which were found to be secondary to degenerative joint 
disease and myofasciitis.  

According to a February 2004 VA surgery consultation report, 
the veteran had been doing well on hormone replacement 
therapy status post thyroidectomy in 1978 until she developed 
an upper respiratory illness with some upper cervical 
lymphadenopathy (ectopic thyroid tissue or palpable mass).  
It was noted that her TSH level had always been slightly 
elevated (indicating that the thyroid was not completely 
suppressed).  

A March 2004 VA thyroid scan showed a functioning mass of 
irregular thyroid tissue in the midline superior to what was 
presumed to be the right and left thyroid lobes.  There also 
were focal areas of both decreased and increased activity 
within this midline mass.

April 2004 progress notes show that the veteran continued 
having symptoms of hypothyroidism, such as decreased energy, 
hoarseness, and stiffness, as well as swelling of the left 
side of her neck, paresthesias, and hypocalcemia; calcium had 
helped to resolve paresthesias.  She also had been having 
shortness of breath.  She restarted thyroid replacement 
medication.  According to an April 2004 VA endocrinologist's 
note, the veteran had a history of Graves' disease that was 
status post "total" thyroidectomy more than 25 years ago 
"resulting in hypothyroidism and hypoparathyroidism."  The 
endocrinologist noted that the veteran was on "large amounts 
of calcium and vitamin D" every day and that she had 
intermittent episodes of paresthesias and tetany.  A 
subsequent surgical note indicated that the veteran continued 
to present with some ectopic thyroid tissue (a mass) in the 
midline that apparently was causing occasional shortness of 
breath.  Other notes indicate that the veteran had suffered 
damage to the parathyroid and had been left with 
hypoparathyroidism and hypocalcemia.  

Records from 2004 have generally shown the TSH levels to be 
slightly elevated and the T4 levels to be within normal 
limits.  Her pulse has generally ranged from the low 80s to 
the mid-90s and even upper 90s.  She also exhibited Graves 
ophthalmopathy.  

In short, the evidence shows clear, objective manifestations 
of hypothyroidism and hypoparathyroidism.  At the present 
time, service connection is in effect for both disabilities, 
but only as a single disability.  As noted above, separate 
criteria and separate ratings apply to hypothyroidism and 
hypoparathyroidism.  The veteran suffers from an in-service 
thyroidectomy that also resulted in accidental removal of her 
hypoparathyroid.  Treating the two disabilities as one entity 
neglects the separate rating criteria and the separate 
symptoms from each disability.  The Board therefore awards 
separate ratings for hypothyroidism and hypoparathyroidism.  
The remaining issue is the appropriate rating for each of 
these separate disabilities in the context of the veteran's 
claim for an increased rating.

With respect to her hypothyroidism, continuous medication is 
required; indeed, the dosages of Synthroid have been adjusted 
periodically to reflect the hormone levels and 
symptomatology.  Thus, a 10 percent rating, at least, is 
warranted under 38 C.F.R. § 4.119, DC 7903.  Over and above 
that disability level, she also has fatigability.  However, 
she does not have constipation; in fact, she has generally 
reported diarrhea and other gastrointestinal problems in 
connection with a separate gastrointestinal disability.  
Moreover, there generally has not been mental sluggishness on 
objective examination, even though she has demonstrated 
anxiety.  Thus, the veteran's hypothyroidism does not satisfy 
the criteria for a 30 percent rating under DC 7903.  

The veteran's hypothyroidism has produced muscular weakness, 
which is one of the criteria for a 60 percent rating for 
hypothyroidism under DC 7903.  However, she does not have 
mental disturbance.  Nor does she have weight gain; in fact, 
in 2001, she reported a 30-pound weight loss.  Moreover, 
while her hypothyroidism meets several criteria for a 100 
percent rating (specifically, reports of cold intolerance, 
muscular weakness, and sleepiness), she does not meet any of 
the other prerequisites for a 100 percent rating under DC 
7903 (specifically, mental disturbance, cardiovascular 
involvement, or bradycardia).  Indeed, her pulse has 
generally ranged from the 80s to the 90s.  In short, the only 
criteria that the veteran's hypothyroidism symptomatology 
fully satisfies under DC 7903 are those for a 10 percent 
rating.

However, as the veteran ably points out, her thyroidectomy 
did not produce only hypothyroidism; rather, it also produced 
hypoparathyroidism.  Continuous medication is required for 
control of that disability.  The record also shows extensive 
use of medication, particularly with regard to a calcium 
metabolic disorder due to parathyroid impairment.  This meets 
the criterion for a 10 percent rating under DC 7905.  Beyond 
this level, the veteran certainly has reported muscle spasms 
and paresthesias, and she does have visual problems.  
However, there is no evidence of cataract or increased 
intracranial pressure.  Therefore, her hypoparathyroidism 
does not qualify for any of the other two ratings listed 
under DC 7905 (i.e., 60 percent or 100 percent).  

The Board is sympathetic to the veteran's complaints.  
Nevertheless, the evaluation of a disability is dependent on 
a comparison to the criteria in VA's Rating Schedule.  In 
this case, only a 10 percent rating is warranted for 
hypothyroidism under DC 7903.  At the same time, a separate 
10 percent rating (which was not previously assigned) is 
warranted for hypoparathyroidism under DC 7905.  

Finally, the Board notes that the veteran's thyroidectomy 
involves a scar.  To a degree, the Board discusses the aspect 
of the scar in the section below that concerns scars of the 
abdomen and thyroid areas from abdominal and thyroid 
surgeries.

The Board notes that the veteran has also contended that 
certain gastrointestinal symptoms warrant an increased rating 
for the thyroid disability.  However, the Board notes that 
service connection is already in effect separately for status 
postoperative appendectomy, status postoperative laparotomies 
times two, status postoperative partial small bowel resection 
secondary to peritoneal adhesions with chronic diarrhea, 
anemia, malabsorption syndrome and asymptomatic surgical 
scar; that disability is rated 40 percent disabling.  To the 
extent that the veteran seeks an increased rating for her 
thyroid disability based on symptoms that are already covered 
by the separate gastrointestinal disability, the Board finds 
that symptomatology is already compensated.  The Board must 
avoid pyramiding of benefits and may not duplicate benefits.  
See 38 C.F.R. § 4.14 (2005).

Scars of the abdomen and thyroid areas
(from abdominal and thyroid surgeries)

In January 1986, the RO denied service connection for keloids 
from abdominal and thyroid surgery.  The veteran did not 
appeal this decision, which thus became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In August 2002, the veteran 
sought to reopen a claim for scars, describing the scars as 
"superficial."

New and material evidence is required to reopen a claim that 
has been denied by a final decision.  38 U.S.C.A. § 5108 
(West 2002).

 "New and material evidence" is evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material" analysis, VA presumes 
the credibility of the proffered evidence.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Within this framework, the appellant application to reopen 
the claim for service connection for keloid scars of the 
abdomina and thyroid areas (from abdominal and thyroid 
surgeries) must also be viewed in light of the laws and 
regulations relating to service connection.

At the time of the prior final decision (January 1986), the 
evidence before VA included the veteran's service medical 
records and post-service medical records, including an 
unfavorable VA examination that could not identify any 
keloid.  

Since the March 1986 decision, VA has received additional 
evidence.

In August 1998, there is reference to keloid in the abdomen. 

A July 1999 VA stomach examination noted a well-healed 
surgical scar from just below the xiphoid to above the pubic 
symphysis.

On VA examination in January 2003, it was noted that the 
veteran had a U-shaped thyroidectomy scar measuring 4.5 
inches in length; it was well-healed, non-tender, and non-
adherent.  She also had a mid-abdominal scar that was 13 
inches long overlying the scar of a previous C-section and 
previous small-bowel resection; the recent (June 2002) 
hysterectomy had been performed through the same scarring.  
This scar was not tender and with large stitch marks;  a 
small area of the scarring was still healing, but there was 
no discharge.  The diagnosis was multiple surgical scars that 
were asymptomatic.  

The Board notes that service connection is already in effect 
for asymptomatic surgical scars in connection with other 
service-connected disabilities (the thyroid disability and an 
appendectomy with residuals).  

The veteran's application to reopen the prior final decision 
has merit.  She is seeking separate service connection for 
surgical scars.  To date, the scars, which have been 
described as asymptomatic, have been considered part and 
parcel of the more encompassing service-connected 
disabilities.  

However, separate rating criteria and disability evaluations 
are permissible for scars.  Therefore, the Board concludes 
that there is sufficient new and material evidence to reopen 
a claim for service connection for scars of the abdomen and 
thyroid areas (from abdominal and thyroid surgeries).  The 
veteran has presented evidence of the continuing existence of 
these surgical scars.

Technically, the January 1986 final RO decision adjudicated 
the issue of whether there were any keloid scars from the 
relevant surgeries.  Therefore, the veteran's 2002 claim 
could also be easily construed as a new claim for service 
connection for scars.  While the distinction raises important 
procedural and jurisdictional considerations, under either 
approach, the Board would conclude that the issue squarely 
before the Board (whether based on a reopened claim or an 
original claim for service connection) is whether the veteran 
now has service-connected abdomen and thyroid scars from 
thyroid and abdominal surgeries.  

Having reopened the claim, the Board will now address the 
merits of the claim for service connection for scars of the 
abdomen and thyroid areas (from abdominal and thyroid 
surgeries).  Ordinarily, the case would be remanded for the 
RO to consider this issue.  However, in light of the Board's 
decision on this claim, there would be no additional benefit 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate unquestioning, blind adherence in face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would unnecessarily impose 
additional burdens on VA with no benefit flowing to the 
claimant).  Nor is there any prejudice to the veteran, since 
the Board's disposition of this claim is favorable to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record clearly shows that the veteran underwent several 
surgeries in service, including a thyroidectomy and an 
appendectomy and small bowel resection.  Both surgeries 
produced surgical scars.  And both sets of scars are still 
visible on the most recent VA examination.  Finally, as the 
Board noted above, the scars have always been treated by VA 
as part of a service-connected disability.  For the sake of 
clarity, the Board now concludes that separate service 
connection is warranted for scars of the abdomen and thyroid 
areas (from abdominal and thyroid surgeries).

Whether a separate disability rating is warranted for either 
scar is a question not before the Board on appeal and must be 
determined by the RO in the first instance.

ORDER

Service connection for a gynecological condition resulting in 
total hysterectomy and bilateral salpingo-oophorectomy is 
granted.

An increased rating for hypothyroidism is denied.

A 10 percent rating for hypoparathyroidism is granted.

The application to reopen the claim for service connection 
for scars of the abdomen and thyroid areas (from abdominal 
and thyroid surgeries) is granted; and service connection for 
scars of the abdomen and thyroid areas (from abdominal and 
thyroid surgeries) is granted.


REMAND

Additional development is needed with respect to the 
veteran's claim for service connection for fibromyalgia.

Despite several VA examinations and extensive medical 
evidence, there is still uncertainty as to the proper 
diagnosis of the veteran's complaints of arthralgias, joint 
pains, muscle pains, and total body pains.

The veteran contends that she first manifested symptoms of 
fibromyalgia during active service, within one year of and as 
a result of her April 1978 thyroidectomy.  

She complained of intense pain and soreness with myalgia in 
April 1979, while still in service; the diagnosis was 
arthralgia and myalgia secondary to exercise and metabolic 
alkalosis.  

In October 1980, she complained of muscle irritability; the 
diagnosis was hypocalcemia.  

According to her treating VA endocrinologist in February 
2000, Dr. Jose Subauste, the veteran was complaining of 
arthralgias, especially in the shoulders, neck, and back.  
She was being seen in a rheumatology clinic for a diagnosis 
of fibromyalgia, but Dr. Subauste noted that hypothyroidism 
could also be associated with rheumatologic complaints.

On VA joints examination in September 2000, the veteran 
complained of fatigue, weakness, morning stiffness, and 
swelling, as well as constant total body pain.  She denied 
any fever or weight loss.  During objective examination of 
motion of her various joints, the veteran had subjective mild 
pain.  The diagnosis was fibromyalgia.  The examiner stated 
that the etiology of fibromyalgia was unknown at that time; 
therefore, the examiner could not comment as to whether 
fibromyalgia was secondary to hypothyroidism.
 
A VA doctor, Robert McMurray, wrote in June 2001 as follows:

Regarding the medical opinion of whether her 
fibromyalgia condition is due to hypothyroidism, 
medical references [specified at the end of the 
letter] support the concept that hypothyroidism 
may have presenting symptoms that are 
fibromyalgic in nature.  Conversely, 
hypothyroidism is in the differential diagnosis 
of generalized pain syndromes like fibromyalgia.  
Finally, approximately 50% of fibromyalgia 
patients have physical, emotional or mental 
insults that precipitate the fibromyalgia, hence 
her surgical intervention and resultant 
electrolyte abnormalities may have precipitated 
the syndrome.

VA treatment records from 2001 to the present reflect 
complaints of neck, shoulder, and back pain.  A November 2001 
impression attributed the chronic pain to fibromyalgia.  On 
treatment for back, neck, and shoulder pain in July and 
August 2003, the impression was chronic pain secondary to 
degenerative joint disease and myofasciitis.

In January 2004, the impression was chronic pain and possible 
fibromyalgia after the veteran reported chronic pain around 
the neck and low back area.  

VA has obtained an examination and several clarifications or 
addenda from a VA doctor, Dr. Andrew Kang, with regard to the 
veteran's fibromyalgia.

On the first examination in April 2002, according to the 
veteran, she had pain in her extremities in the late 1970s, 
along with a diagnosis of myalgia/arthralgia.  She indicated 
that the symptoms persisted after her thyroid problems were 
treated.  Symptoms included fatigue, stiffness, and 
depression.  There were no swellings or deformities on 
musculoskeletal examination.  She had several trigger points 
that were characteristic of fibromyalgia.  The assessment was 
fibromyalgia syndrome.

In a July 2003 addendum, Dr. Kang noted the veteran's account 
that she had had fibromyalgia symptoms in service.  He 
therefore concluded that 

it is at least as likely as not that the currently 
diagnosed fibromyalgia existed during active 
service, but it is difficult to prove or disprove 
this contention.  Furthermore, it is difficult to 
be sure whether or not fibromyalgia is related to 
the service-connected diagnosis of 
hyperparathyroidism followed by thyroidectomy 
resulting in hypoparathyroidism.  The etiology of 
fibromyalgia remains unknown and therefore causal 
relationship of fibromyalgia to the service-
connected diagnosis cannot be definitively 
established.

In April 2004, Dr. Kang again reviewed the record and an 
April 2002 examination.  In the resulting fibromyalgia 
examination report, he stated that it was "not easy to 
answer . . . definitively" the question of whether the 
veteran's fibromyalgia syndrome began during active service.  
He noted the veteran's account of having first developed 
fibromyalgia symptoms in service, but he stated that he could 
not find symptoms sufficient to support a diagnosis of 
fibromyalgia syndrome in the service medical records.  He 
noted that the veteran had been seen in April 1979 for muscle 
pains and arthralgias, which were attributed to metabolic 
alkalosis and exercise.  The doctor indicated that one would 
expect myalgias and arthralgias associated with fibromyalgia 
to be chronic and recurrent, but that there were no other 
clinical notes of myalgias or arthralgias in service.  He 
stated that it "is not possible to relate the veteran's 
fibromyalgia syndrome to her period of active service."  He 
also reiterated from his July 2003 examination report that 
the etiology of fibromyalgia syndrome remained unknown.  He 
commented that some patients with hypothyroidism could 
experience symptoms resembling fibromyalgia syndrome, but 
that these symptoms usually improved with treatment of 
hypothyroidism.  He concluded as follows:

Thus, on the basis of the absence of written 
documentation of her symptoms sufficient to 
support the diagnosis of fibromyalgia syndrome in 
her service medical records during her period of 
her active duty, I am now of the opinion that it 
is less likely that the veteran's currently 
diagnosed fibromyalgia syndrome is related to her 
service in the military.

As the veteran has pointed out, Dr. Kang's VA examinations 
ranged from favorable to unfavorable.  This underscores the 
difficulty in precisely identifying the nature of the 
veteran's disability.

On the one hand, service connection is already in effect for 
hypothyroidism and hypoparathyroidism.  The rating criteria 
for these disabilities involve possible consideration of 
symptoms such as muscle cramps and paresthesias.  See 38 
C.F.R. § 4.119, DCs 7903, 7905.  On the other hand, where 
there is a discrete diagnosis of fibromyalgia syndrome, the 
rating criteria for fibromyalgia also mention possible 
consideration of muscle cramps and paresthesias.  See 
38 C.F.R. § 4.71a, DC 5025 (2005).  In approaching this 
claim, the Board is mindful that pyramiding of benefits is 
not permissible.  See 38 C.F.R. § 4.14.  However, it is 
important to determine the precise nature of the veteran's 
complaints.

While remanding the claim for service connection for 
fibromyalgia raises the question of whether there is any 
intertwining with the evaluation of the veteran's service-
connected hypothyroidism and hypoparathyroidism, the Board 
considers remanding the fibromyalgia claim while deciding the 
increased rating claim to be the better course.  There is no 
prejudice to the veteran in this action.  First, this 
approach ensures a disposition of the veteran's long-pending 
increased rating claim.  Second, the Board has considered all 
identified symptoms in evaluating the service-connected 
disabilities since there appears to be significant overlap of 
symptoms.  In other words, the Board has not neglected to 
consider any symptoms that have been discussed in connection 
with the service-connected hypothyroidism and 
hypoparathyroidism.

Accordingly, the Board REMANDS this claim for the following 
actions:

1.  Schedule the veteran for an 
examination to assess the precise 
nature of her arthralgias and myalgias 
and to determine whether she currently 
warrants a diagnosed with fibromyalgia 
syndrome.  Provide the claims folder to 
the examiner.  All diagnostic tests 
should be conducted at this time.  
Request that the examiner specifically 
address the relationship, if any, of 
the veteran's complaints of arthralgia 
and myalgias to her service-connected 
hypothyroidism or hypoparathyroidism or 
their relationship, if any, to 
fibromyalgia syndrome.  Request that 
the examiner specifically address 
whether any fibromyalgia syndrome, if 
diagnosed on examination, is related to 
any complaints in service.  The 
examiner should also state whether any 
fibromyalgia syndrome, if diagnosed, is 
caused by or aggravated by any service-
connected disability (including 
hypothyroidism or hypoparathyroidism).

2.  Then, readjudicate the claim for 
service connection for fibromyalgia.  
If the decision remains adverse to the 
appellant, provide the appellant and 
the representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then, return the case to the Board for 
its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
merits of the case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


